16 F.3d 416NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William R. KOEHLER, Plaintiff-Appellant,andRoger Mahn, Richard L. Johnson, Robert Pickens, RubenLopez, John Sandoval and Donnis Fields, Plaintiffs,v.Derald KERBY, Bruce King, William Witter, John Shanks,Ymelda Valez, David Greigo, Sam Sandoval, Andy Breland, RitaPino-Vargas, Santa Fe Community College Board, CorrectionalMedical Systems of Los Lunas, New Mexico, Larry Mason,Defendants-Appellees.
No. 93-2226.
United States Court of Appeals, Tenth Circuit.
Feb. 10, 1994.
ORDER AND JUDGMENT1

1
Before TACHA and BRORBY, Circuit Judges, and BROWN,** Senior District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant, William R. Koehler, appeals from the dismissal of a 42 U.S.C.1983 complaint filed by appellant and six other inmates of the New Mexico Central Minimum Security Prison.  The complaint alleges denial of access to the courts and inadequate medical care.  On motion of defendants, the district court dismissed the complaint for failure to state a claim.  The district court also denied appellant's motion to amend the complaint.  We exercise jurisdiction under 28 U.S.C. 1291 and affirm.


4
Appellant raises four issues on appeal.  He argues that his allegations of inadequate legal resources and insufficient medical care stated claims for relief.  He also claims the district court should have afforded him notice that the complaint was deficient and an opportunity to amend the complaint.  Finally, appellant argues that the district court should have ordered a Martinez report.  Our review of a dismissal for failure to state a claim is de novo.   National Commodity & Barter Ass'n v. Gibbs, 886 F.2d 1240, 1243-44 (10th Cir.1989).  We review the denial of a motion to amend for an abuse of discretion.   Ketchum v. Cruz, 961 F.2d 916, 920 (10th Cir.1992).


5
The district court explained its dismissal of the complaint in a thorough and well reasoned opinion.  After carefully reviewing the record and applicable law, we conclude that appellant's arguments lack merit.  We affirm for substantially the reasons stated by the district court.  Additionally, we conclude that the district court did not abuse its discretion in dismissing the claims without the benefit of a Martinez report or in denying appellant's motion to amend.


6
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation